[Cite as State v. Gloeckner, 2021-Ohio-1193.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                             No. 109665
                 v.                               :

JAMES A. GLOECKNER,                               :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 8, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-19-639268-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Oscar Albores, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Aaron T. Baker, Assistant Public Defender, for appellant.



LISA B. FORBES, J.:

                   James A. Gloeckner (“Gloeckner”) appeals from the trial court’s

denial of his oral motion to withdraw guilty plea. After reviewing the facts of the

case and pertinent law, we affirm the trial court’s judgment.
I.   Facts and Procedural History

               On September 23, 2019, Gloeckner entered a guilty plea to sexual

battery in violation of R.C. 2907.03(A)(1), a third-degree felony, alleged to have

occurred in 2001. The court held a sentencing hearing on November 14, 2019, at

which defense counsel requested a continuance and a “mental health competency to

stand trial” evaluation of Gloeckner, stating that “it is evident that there are mental

health issues.” Defense counsel also stated that Gloeckner “has a desire today to

withdraw his plea” and that the mental-health evaluation “should be done so that

I’m confident that his decision to * * * withdraw his plea or not withdraw his plea is

* * * sound and appropriate * * *.” The court referred Gloeckner to the psychiatric

clinic in accordance with R.C. 2945.371 for a competency-to-stand-trial

examination.

               The court held another hearing on March 9, 2020, at which the

parties stipulated to Gloeckner’s mental-health report, which found him competent.

Gloeckner renewed his oral motion to withdraw his guilty plea, which the court

denied. The court sentenced Gloeckner to two years in prison and classified him as

a sexually oriented offender.

II. Standard of Review — Motion to Withdraw Guilty Plea

               “Although a defendant is not vested with an absolute right to

withdraw a guilty plea, a motion for withdrawal made prior to sentencing is to be

freely allowed and liberally treated.”      State v. Johnson, 8th Dist. Cuyahoga
No. 83350, 2004-Ohio-2012, ¶ 34. See also State v. Peterseim, 68 Ohio App.2d 211,

428 N.E.2d 863 (8th Dist.1980); Crim.R. 32.1.

              Appellate courts review denials of motions to withdraw guilty pleas

for an abuse of discretion. State v. Xie, 62 Ohio St.3d 521, 584 N.E.2d 715 (1992).

It is not an abuse of discretion to deny a motion to withdraw a guilty plea:

      (1) where the accused is represented by highly competent counsel, (2)
      where the accused was afforded a full hearing, pursuant to Crim.R. 11,
      before he entered the plea, (3) when, after the motion to withdraw is
      filed, the accused is given a complete and impartial hearing on the
      motion, and (4) where the record reveals that the court gave full and
      fair consideration to the plea withdrawal request.

Peterseim at paragraph three of the syllabus.

              Other factors that an appellate court may consider in determining

whether a trial court abused its discretion by denying a motion to withdraw a guilty

plea are found in State v. Fish, 104 Ohio App.3d 236, 240, 661 N.E.2d 788 (1st

Dist.1995) and include whether: the withdrawal will prejudice the prosecution; the

motion was timely; “the motion sets out specific reasons for the withdrawal”; the

defendant “understood the nature of the charges and possible penalties”; and the

defendant “was perhaps not guilty of or had a complete defense to the charge or

charges.”

III. Motion Hearing

              At the March 9, 2020 hearing, the court found that, because the

parties stipulated to Gloeckner’s competency, “the basis in the first place for the

request to withdraw his plea has now been rendered moot.”               In response,

Gloeckner’s counsel argued that Gloeckner’s “position” was now that “at the time of
the plea he was diabetic and his blood sugar levels were excessive. He was of the

understanding that he would be able to request a bond should he enter a plea of

guilty.” In other words, Gloeckner believed that he would have been better equipped

to control his blood sugar levels outside of the county jail, and he believed that if he

pled guilty he would be out on bond. It is undisputed that Gloeckner did not raise

this issue at his plea hearing or when he first requested to withdraw his plea.

               The court asked Gloeckner if he was receiving his diabetes medicine

while in jail. Gloeckner responded that “[t]hey were providing me with it, Your

Honor, but it wasn’t working.” The court stated that “you were not displaying any

signs that you were under any diabetic distress” at the September 23, 2019 plea

hearing. The court continued:

      I remember asking you these questions. You were able to answer them
      fully. We went over a lot of information, and you were able to respond
      to me in a calm, composed manner.

      We had a full discussion regarding all of your trial rights, your
      requirement to register as a sex offender, the plea, how it was amended,
      the potential penalties. So that takes a * * * good amount of time. And
      my recollection is that we talked about all the medication that you were
      on, that you were thinking clearly that day.

      * * * I also * * * have to say that while we were sitting in court here, after
      I said that there’s no reason * * * that was given to withdraw the plea, I
      gave you time to have a conversation with your attorney, and that’s
      when this new basis appeared * * * after he explained to you that the
      basis originally is no longer applicable.

      So I do find that this is a mere change of heart. I find no evidence to
      support that you were having a diabetic episode at that time. You were
      * * * medicated the same as you’re being medicated today. You’re able
      to answer all of the questions and have a complete dialogue with me.
      So I am going to deny your motion to withdraw your plea.
IV. Analysis

               We turn to our analysis of the Peterseim and Fish factors. First, there

is nothing in the record that speaks directly to whether Gloeckner’s attorney was

“highly competent.” Defense counsel at the time of the plea hearing was Gloeckner’s

second attorney. On June 10, 2019, the trial court granted his original attorney’s

motion to withdraw as counsel based on the attorney’s medical issues. On June 12,

2019, the court assigned Gloeckner new counsel, and this attorney represented

Gloeckner for the remainder of the proceedings. At the plea hearing, the court asked

Gloeckner if he had “enough time to speak with your attorney regarding this plea”

and if he was “satisfied with the representations that he’s provided to you.”

Gloeckner responded “Yes” to these questions.

               Second, the court held a full hearing before it accepted Gloeckner’s

guilty plea in the instant case, and the parties do not dispute that the court complied

with Crim.R. 11 at this hearing. In fact, the court inquired about whether Gloeckner

was taking his blood pressure and diabetes medication while he has been in jail, and

Gloeckner replied that he was. The trial court asked whether Gloeckner was

“thinking clearly” to which he responded, “Oh, yeah.”

               Third, the court held a hearing on Gloeckner’s oral motion to

withdraw his guilty plea, and although Gloeckner argues that it was “short at just

seven transcript pages,” the record shows that the court heard argument from

defense counsel and the state. Gloeckner cites no law or facts that would show this
hearing was not “complete and impartial.” He did not produce or attempt to offer

any evidence corroborating the statements he made at the motion hearing.

               Fourth, the record reveals that the court gave “full and fair

consideration” to Gloeckner’s plea withdrawal request. Gloeckner argues that “the

trial court stated its own medical opinion that * * * he displayed no signs of diabetic

distress * * *” rather than “hear actual evidence.” However, our review of the record

shows that Gloeckner did not offer any evidence to support his claim that he was in

“diabetic distress” at the time of the plea.

                The fifth factor concerns whether the withdrawal will prejudice the

prosecution. The offense to which Gloeckner pled guilty was committed 18 years

prior to the plea in this case. The state does not argue, and we do not find, that it

would be prejudiced if he withdrew his plea at this stage of the proceedings. Even

assuming that this factor supports Gloeckner’s request to withdraw his plea, it alone

cannot justify granting his motion.

               Sixth, there is no dispute that Gloeckner’s original request to

withdraw his plea was made within a reasonable time, because it was prior to

sentencing and approximately three weeks after he pled guilty. Gloeckner renewed

his request to withdraw his guilty plea at his sentencing hearing on March 9, 2020,

after the parties stipulated to his competency.

               Seventh, Gloeckner’s motion was oral, and the only record of his

reasons for requesting to withdraw his guilty plea are found in the transcript. The

record reveals that Gloeckner pled guilty, requested to withdraw his plea with no
reason given, was evaluated for mental-health issues, was found competent, and

renewed his request to withdraw his plea, alleging for the first time that he was in

“diabetic stress” at the time he entered his plea. The court stated on the record that

it did not believe Gloeckner’s argument about “diabetic distress.”

               Eighth, our review of the plea hearing transcript shows that the court

fully explained the nature of the sexual battery charge to which Gloeckner pled guilty

as well as the potential sentence he faced. The court also explained that Gloeckner

would be classified as a “sexually oriented offender” under the former Megan’s Law

and reviewed the registration requirements associated with this classification. At

the hearing regarding Gloeckner’s request to withdraw his plea, the trial court

concluded that Gloeckner responded to questions at his plea hearing “fully” and in

a “calm, composed manner.” Nothing in the record suggests the Gloeckner did not

understand the nature of the charges and possible penalty.

               Ninth, although Gloeckner argues on appeal that “he is in fact not

guilty,” it does not appear from the record that he maintained his innocence in the

trial court. Gloeckner’s argument that he is innocent is not supported by anything

he or his counsel stated in open court on or prior to March 9, 2020. On appeal, he

offers nothing but the blanket conclusion that he is not guilty.

               Upon review, we find that Gloeckner first requested to withdraw his

guilty plea on November 14, 2019, but it was not until March 9, 2020, that he raised

the issue of “diabetic distress” as a reason for the request. Gloeckner’s allegation is

not supported by any evidence, and he made no reports of this medical issue to the
jail. Furthermore, nothing in Gloeckner’s Crim.R. 11 plea colloquy indicates that his

health was an issue or a reason he was pleading guilty.

               This court has consistently held that the

      defendant’s protestations of innocence are not sufficient, however
      frequently repeated, to warrant grounds for vacating a plea knowingly
      entered. By inference, all defendants who request a withdrawal of their
      guilty plea do so based upon some claim of innocence. A mere change
      of heart regarding a guilty plea and the possible sentence is insufficient
      justification for the withdrawal of a guilty plea.

(Citations omitted.) State v. Abdelhag, 8th Dist. Cuyahoga No. 71136, 1997 Ohio

App. LEXIS 3394 (July 31, 1997). See also State v. Minifee, 8th Dist. Cuyahoga

No. 99202, 2013-Ohio-3146, ¶ 27 (when considering a request to withdraw a guilty

plea, the trial court ‘“must determine whether the claim is anything more than the

defendant’s change of heart about the plea agreement”’) (quoting State v. Kramer,

7th Dist. Mahoning No. 01-C.A.-107, 2002-Ohio-4176, ¶ 58).

               Accordingly, we find that the court acted within its discretion when it

denied Gloeckner’s request to withdraw his guilty plea, and his sole assignment of

error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s
conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

MARY J. BOYLE, A.J., and
EILEEN A. GALLAGHER, J., CONCUR